DETAILED ACTION
	In the response filed 30 August 2021, claims 1 was amended and claims 6 and 9 were cancelled.  Claims 1-5, 7, and 8 are pending.  The prior claim objection has been corrected and has been removed. The 35 USC 112 rejection of claim 6 is moot and has been removed.  The 35 USC 102 rejections of claims 1-5, 7, and 8 are maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xilinx, “XC5200 Series Field Programmable Gate Arrays datasheet, v5.2”
In reference to claim 1, Xilinx teaches a programmable device with a pre-allocatable wiring structure (Figures 1, 2, and 15), comprising at least one functional module (Figure 2 and 15 CLB), plural pre-allocation managers (Figure 2, for one LIM, Figure 15, plural LIMs as each Versablock has an LIM), plural first connection lines (Figures 2 and 5, direct connects) and at least one second connection line (Figure 14, connections between LIM and CLB), wherein the pre-allocation managers are connected by the first connection lines (Figures 1, 2, 14, 15 direct connects connect to the adjacent north/south/east/west LIMs), and the pre-allocation managers are connected to the at least one functional modules by means of the at least one second connection line (Figure 14, connections between LIM and CLB); 
the first connection lines are configured for data transmission between the pre-allocation managers, and transmission directions of the first connection lines are determined according to a configuration (Figures 1, 2, 14, direct connect lines connect the adjacent LIMs in a north/south/east/west configuration); 
the at least one second connection line is configured for data transmission between the pre-allocation managers and the at least one functional module (Figure 14, connections between LIM and CLB transmit data); and 
the pre-allocation managers are configured for data transmission between the first connection lines and the at least one functional module and for data transmission between the first connection lines (Figure 14, LIMs multiplex the direct connect lines data for input into the CLBs and multiplex the CLB outputs for transmission over the output direct connections to the adjacent LIMs),. wherein the pre-allocation managers are configured to program and change each of the first connection lines from having bi-directional attributes into having uni-directional attributes, wherein when one of the first connection lines has bi-directional attributes, data can be transmitted in two directions through the one of the first connection lines, and wherein when the one of the first connection lines has uni-directional attributes, data can be transmitted in only one direction through the one of the first connection lines (Page 7-95, programmable interconnection points establish electrical connections between wire segments, the PIP provides bidirectional or unidirectional connections.  PIPs are in the GRM and LIM to provide this programmable directional control).

In reference to claim 2, Xilinx teaches wherein at least one of the pre-allocation managers includes a plurality of mux (Figure 14, input/output multiplexers), and each mux has a plurality of input terminals and a plurality of output terminals (Figure 14, the input multiplexers have 24 inputs and 20 outputs, output multiplexers have 13 inputs and 8 outputs), wherein: 
the plurality of input terminals of each mux comprises at least one directional input port connected to the first connection lines in multiple directions (Figure 14, north/south/east/west inputs) and at least one first common connection line port connected to a first common connection line in the at least one second connection line (Figure 14, feedback), and the first common connection line is configured for data transmission from the functional module to the at least one of the pre-allocation manager (Figure 14, feedbacks come from the CLB output); 
the plurality of output terminals of each mux include at least one directional output port connected to the one of the first connection lines in one direction and at least one second common connection line port connected to a second common connection line in the at least one second connection line, and the second common connection line is configured for data transmission from the al least one of the pre-allocation managers to the functional module (Figure 14, outputs of the input multiplexers connect the clb and to cardinal direct connects through the clb and output multiplexer); and directions of the first connection lines connected to the output terminals of each mux are different from a direction of the first connection line connected to the input terminal of the mux, and directions of the first connection lines connected to the output terminals of the plurality of mux are different (page 7-94, input multiplexers are not fully populated).
In reference to claim 3, Xilinx teaches wherein at least one of the pre-allocation managers is configured for data transmission between at least one of the first connection lines and the at least one functional module, such that: data from the at least one of the first connection lines is transmitted to the at least one of the pre-allocation managers via one said directional input port of one mux, then the at least one of the pre-allocation managers transmits the data to the at least one second connection line via the second common connection line port of the same mux, and the at least one second connection line transmits the data to the at least one functional module (Figure 14, input multiplexers transmit data to the CLB via their output ports).
In reference to claim 4, Xilinx teaches wherein the at least one of the pre-allocation managers is configured for data transmission between the at last one of the first connection lines and the at least one functional module, such that: data from the at least one functional module is transmitted to the at least one second connection line, then the at least one second connection line transmits the data to the at least one of the pre-allocation managers via the first common connection line port of one mux, and the at least one of the pre-allocation managers transmits the data to the at least one first connection line via the directional output port of the same mux (Figure 14, CLB transmits to the output muxs which then transmit the data on the output ports).
In reference to claim 5, Xilinx teaches wherein the at least one of the pre-allocation managers is configured for data transmission between the first connection lines, such that: data from one first connection line of the first connection lines is transmitted to the at least one of the pre-allocation managers via one said directional input port of one mux, and then the at least one of the pre-allocation managers transmits the data to another first connection line of the first connection lines via the directional output port of the same mux (Figure 14, LIM muxes receive and transmit directionally north/south/east/west).
In reference to claim 6, Xilinx teaches wherein the wherein the pre-allocation managers and the at least one functional module are connected in a parallel configuration (Figure 2, CLB is connected to the LIM in a parallel).
In reference to claim 7, Xilinx teaches wherein, between the pre-allocation managers, the first connection lines are configured only for data transmission (Figure 14, Page 7-94, direct connects are only transmitting data between the LIMs).
In reference to claim 8, Xilinx teaches wherein the first connection lines are configurable to have a one-way conduction property (Page 7-95, programmable interconnection points establish electrical connections between wire segments, the PIP provides bidirectional or unidirectional connections.  PIPs are in the GRM and LIM to provide this programmable directional control).

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicant states that Xilinx fails to disclose the add feature in the amended claims.  The examiner disagrees.  As outlines above, Xilinx (Page 7-95) teaches programmable interconnection points that establish electrical connections between wire segments.  The PIPs provide bidirectional or unidirectional connections.  PIPs are in the LIM to provide this programmable directional control.  Accordingly, Xilinx does teach wherein the pre-allocation managers (LIMs containing PIPs) are configured to program and change each of the first connection lines from having bi-directional attributes into having uni-directional attributes (PIPs provide bidirectional connections, but can be changed to unidirectional), wherein when one of the first connection lines has bi-directional attributes, data can be transmitted in two directions through the one of the first connection lines (bidirectional means two direction data transmission), and wherein when the one of the first connection lines has uni-directional attributes, data can be transmitted in only one direction through the one of the first connection lines (unidirectional means one way data transmission).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851     


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851